Citation Nr: 1014562	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a radical prostatectomy.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reduced 
the Veteran's rating for residuals of a radical prostatectomy 
from 100 to 40 percent, effective January 1, 2008.  


FINDINGS OF FACT

1.  Following a radical retropubic prostatectomy in December 
2006, the Veteran's prostatic adenocarcinoma has not recurred 
or metastasized.  The Veteran has not received radiation, 
chemotherapy, or other therapeutic procedures for cancer.  

2.  The Veteran experiences urinary incontinence requiring 
the use of absorbent materials which must be changed more 
than four times per day.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not greater, 
effective January 1, 2008, for residuals of a radical 
prostatectomy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7525, 7527, 7528 (2009).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Where a reduction in rating of a service-connected disability 
is considered warranted and a lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  Notice of the proposed action must be 
sent to the Veteran at his latest address of record and he is 
furnished detailed reasons for the proposed action.  The 
rating decision must include a detailed discussion of the 
evidence already of record, the elements of evaluation, and 
the applicable rating criteria, to include any specific 
measurements or findings.  The Veteran then has 60 days in 
which to present additional evidence to show that 
compensation payments should be continued at their present 
level.  
38 C.F.R. § 3.105(e).   In July 2007, the RO provided a 
notice, rating decision, and an opportunity to respond that 
met these requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army including service in the 
Republic of Vietnam from March 1969 to March 1970.   He 
contends that the residuals of a radical prostatectomy are 
more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

In October 2006, VA outpatient and inpatient treatment 
records showed that the Veteran was diagnosed with prostatic 
adenocarcinoma.  In December 2006, the Veteran underwent a 
radical retropubic prostatectomy.  

In January 2007, the RO concluded that the Veteran was 
presumed to have been exposed to herbicide during his service 
in Vietnam, granted service connection for prostate 
adenocarcinoma, and assigned an initial 100 percent rating 
for malignant neoplasms of the genitourinary system.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

This Diagnostic Code also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local recurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.  Under Diagnostic Code 7527, 
prostate gland injuries, infections, hypertrophy, or 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infections, whichever is predominant.  38 
C.F.R. § 4.115b.

In this case, there is no evidence of record to indicate that 
the Veteran experiences renal dysfunction.  Therefore, those 
criteria do not apply.  

Chronic urinary tract infections warrant a 30 percent rating 
if there are recurrent symptomatic infections requiring 
draining/frequent hospitalization (greater than two times per 
year) and/or continuous intensive management.  38 C.F.R. 
§ 4.115a.  The Veteran also experienced post-operative 
epididimitis which is rated as for urinary tract infections.  
38 C.F.R. § 4.115b, Diagnostic Code 7525.  

Voiding dysfunction is rated under the subcategories of urine 
leakage, frequency, or obstructed voiding.   38 C.F.R. § 
4.115a.

Ratings for urinary contemplate continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  A 40 percent rating is warranted when 
these factors require the use of an appliance or the wearing 
of absorbent materials which must be changed two to four 
times per day.  If absorbent materials must be changed more 
than four times per day, a 60 percent rating is warranted.  
There is no higher schedular rating.  38 C.F.R. § 4.115a.

Urinary frequency warrants a 40 percent rating if there is a 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  There is no higher 
schedular rating.  Id. 

Obstructive voiding warrants a 30 percent rating if urinary 
retention requires intermittent or continuous 
catheterization.  A ten percent rating is warranted for 
several less severe features of obstructive symptomatology.  
There is no higher schedular rating.  Id.    

VA inpatient records for treatment following surgery showed 
that the Veteran experienced urinary system bleeding and a 
hematoma in the right hemipelvis.  The Veteran's symptoms 
improved after seven days of treatment, and he was discharged 
to home.  At the end of December 2006, the Veteran returned 
to the VA hospital with symptoms of urinary blood clots and 
obstruction, a urinary tract infection, and swelling of the 
testicles.  Treatment included catheterization and antibiotic 
medication.  The Veteran was again discharged from the 
hospital in early January 2007.  

In March 2007, a VA physician in a urology clinic noted the 
Veteran's reports of severe urinary urgency, hesitancy, weak 
stream, and leakage requiring the use of one to two absorbent 
pads per day.  The physician noted that the most recent 
prostate specific antigen measurement was less than 0.01 
nanograms/milliliter and that there was a low risk of cancer 
recurrence.  The physician also scheduled a cystoscopy to 
evaluate the possibility of bladder neck contracture.  The 
procedure was performed later that month.  There is no record 
of any radiation or chemotherapy at VA facilities, and the 
Veteran has not indicated that he received therapy at any 
private facilities. 

In July 2007, a VA physician noted that he did not have the 
claims file but did review the VA electronic medical records.  
The physician noted the Veteran's reports of increased 
frequency of urination including every one to two hours at 
night.  The Veteran reported urinary urgency, hesitancy, a 
weak stream, and incontinence requiring three to four 
absorbent pads per day when he goes out and one to two times 
at home.  The physician noted the single dilation procedure 
for restriction of the urethra, that the Veteran was not on a 
specific diet, and that he had no additional catheterizations 
or recurrent urinary tract infections.  The physician also 
noted that the Veteran did not undergo hormonal or 
chemotherapy but noted, "He just had the radiation."   On 
examination, the physician noted rectal pain and left 
testicle pain on palpation but no evidence of swelling or 
atrophy.  The physician reviewed the prostate specific 
antigen test results of record and concluded that the cancer 
was in remission.  He diagnosed urinary incontinence and 
post-surgical testicular and rectal pain.  

In an August 2007 statement, the Veteran noted that he 
changed absorbent pads six times per day and that his report 
to the VA examiner was that he used two to three pads when at 
home.  In an October 2007 statement, the Veteran reported 
changing over five pads per day, and in An August 2008 
statement, he reported changing more than four pads per day.  

In September 2007, a VA physician in a urology clinic noted 
the Veteran's reports of continued severe urgency, hesitancy 
and weak stream.  The Veteran reported using one to two pads 
per day with urinary leakage on bowel movements, coughing, or 
picking up items.  The physician noted that a pad required 
changing at the time of the examination.  The physician noted 
that a bladder neck contracture and urethral stricture were 
the most likely causes for continued incontinence but that 
the Veteran declined any further dilation procedures.  

As a preliminary matter, the Board concludes that that the 
Veteran initially experienced urinary tract infections, 
urinary obstruction, and epididimitis.  There are no records 
of recurrent urinary tract infections since January 2007.  
However, the Veteran's attending urology physician and the 
August 2007 VA examiner noted some persistent urinary 
obstruction and epididimitis.  The obstruction has not 
required catheterization or repeat cystoscopy, and the 
epididimitis has not required additional antibiotic 
medication.  Therefore, the Board concludes that voiding 
dysfunction is the predominant area of dysfunction.  
Moreover, among these rating options, only the voiding 
dysfunction criteria provide for a schedular rating in excess 
of 40 percent.  The Board also notes that the Veteran has 
been granted separate service connection for erectile 
dysfunction and special monthly compensation for loss of use 
of a creative organ.  

The Board further concludes that the Veteran has not 
undergone radiation, chemo-therapy, or other forms of cancer 
therapy, and that there is no credible evidence of cancer 
recurrence or metastasis.  Although one examiner commented on 
a history of radiation treatment, there is no record of such 
treatment in the claims file.  The Veteran has not contended 
that he underwent any post-surgical cancer treatment.  

The Board concludes that a reduction of the 100 percent 
rating to a rating of 60 percent, but not greater, is 
warranted for urinary incontinence, effective January 1, 
2008.  The dispositive symptom for rating purposes is the 
number of changes in absorbent materials required per day.  
As the Veteran was an outpatient during this period of time, 
the usage rate of absorbent materials can only be reported by 
the Veteran or a caretaker and not directly observed by a 
clinician.  In August 2008, the VA examiner noted that the 
Veteran reported using three to four pads when away from home 
and one to two pads when at home.  This report may be 
interpreted as either an alternative or additive count.  In 
several statements, the Veteran noted that he used more than 
four pads per day.  The Veteran is competent to make the 
observation and in this case is the only source of 
information as the examiner could only note the Veteran's 
reports of pad usage.  The Board concludes that the Veteran's 
reports are credible as they are consistent with his post 
surgical history of urinary symptoms of urgency and 
hesitancy.  On one occasion, a physician noted the Veteran 
report of using only one to two pads per day but also noted 
signs that pad changes needed to be more frequent.  A higher 
schedular rating is not available. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected urinary 
dysfunction results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Resolving all doubt in favor of the Veteran, the Board 
concludes that the Veteran's residual of a radical 
prostatectomy in the form of urinary incontinence warrants a 
60 percent rating, but not greater, effective January 1, 
2008.   


ORDER

An increased rating of 60 percent, but not greater, effective 
January 1, 2008, for residuals of a radical prostatectomy is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


